Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant cancelled claims 2, 5, 7 and 10.

Allowable Subject Matter
3.	Claims 1, 3, 4, 6, 8, 9 and 11 are allowed.
4.	Claims 1, 3, 4, 6, 8, 9 and 11 are renumbered.
5.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Zhang et al. (Pub. No. US 2010/0205138) teaches an intelligent system named as the Dynamical Uncertain Causality Graph (DUCG) to represent uncertain causality knowledge or information. By applying this intelligent system various causality information among the real things encountered in practice, which is complex, multi-valued, uncertain and dynamical can be diagnosed. According to the online received various data or information, the dynamical intelligent analysis for prediction, diagnosis, or both can be made, so as to provide valuable information for the fault diagnoses of industrial systems, disaster prediction, financial/economical analyses, risk assessment, detection, decision consultation, but fails to anticipate or render obvious a method of efficiently diagnosing a real cause of a system abnormality by recommending an order of detecting states of X-type variables, the method including the steps of: determining a ranking importance factor corresponding to each of the X-type variables based at least in part on determining a probability importance factor corresponding to each of the X-type variables, wherein the X-type variables are associated with possible causes of the system abnormality, and wherein the probability importance factor corresponding to each of the X-type variables is determined based on: 


    PNG
    media_image1.png
    634
    975
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    236
    766
    media_image2.png
    Greyscale

ranking the X-type variables based on their respective ranking importance factors; performing state detections for the X-type variables based on a ranking list of the X-type variables; and determining the real cause of the system abnormality based on results of the state detections associated with at least one subset of the X-type variables, in combination with the rest of the claim limitations as claimed and defined by the Applicant.

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

    Contact information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857